337 F.2d 613
UNITED STATES of America, Appellee,v.Hubert O. BOYD, Appellant.
No. 9470.
United States Court of Appeals Fourth Circuit.
Argued Oct. 1, 1964.Decided Oct. 16, 1964.

Lewis S. Pendleton, Jr., Richmond, Va.  (Peter W. Runkle, Charles Leppert, Jr., and Pendleton & Runkle, Richmond, Va., on brief), for appellant.
Samuel W. Phillips, Asst. U.S. Atty.  (C. V. Spratley, Jr., U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, FAHY and BRYAN, Circuit Judges.
PER CURIAM.


1
Upon four counts of an information a jury found Hubert O. Boyd guilty of dispensing certain toxic drugs without a prescription, after their shipment in interstate commerce, in violation of the Federal Food, Drug, and Cosmetic Act, particularly sections 331(k), 353(b)(1)(B) and 333.  On his appeal from the judgment of conviction and sentence, we find the evidence insufficient to justify the verdict on the first three charges inasmuch as it failed to establish that the drugs had been shipped in interstate commerce.  Guilt on the fourth count cannot be sustained because toxicity of the drug therein described was not proved.  For these reasons we must set aside the judgment and sentence, and remand for entry of a judgment of acquittal.


2
Reversed and remanded for final judgment.